DETAILED ACTION
The present application 16/459,232 filed on 07/01/2019, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 07/01/2019 are accepted by the Examiner.

Review under 35 USC § 101
3.	Claims 1-20 are directed to a method and an apparatus have been reviewed.  Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-10 recite a method of a bigdata analysis including a workflow selecting from a plurality of workflows corresponding to the big data analysis and transmitting the reconfigured workflow to bigdata analysis. Claims 1-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 are appeared to be in one of the statutory categories [e.g. a machine].  Claims 11-20 recite an apparatus comprising a communication module and a processor to select a plurality of workflows corresponding to the big data analysis and transmitting the reconfigured workflow to big data analysis.  Claims 11-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101.            

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 4, 5, 7, 8, 11-13, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0236663 A1), hereinafter Smith and in view of Aggour et al. (US 2015/0356485 A1), hereinafter Aggour.
	Referring to claim 1, Smith discloses a bigdata analysis supporting method (See para. [0077], para. [0081] and para.[0191], a system provides big data analysis includes a series of routines or tools including decision tree analytics, natural language parsing, text mining, algebraic topology and/or Bayesian networking), comprising:
 receiving, from a bigdata analysis apparatus, a request to provide a bigdata analysis method (See para. [0004], para. [0013], para.[0018], para. [0035] and para [0093], receiving user interactions or initiations applying one or more workflow data analysis that incorporate one or more intelligent features from a web application, for example user initiates one or more workflows to analyze aggregated information to enable activity tracking, sales pipeline analysis, reporting on sales pipeline and so on); 
reconfiguring, to be supported by the bigdata analysis apparatus, a workflow selected from a plurality of workflows corresponding to the bigdata analysis method […] (See para. [0018], [0041] and para. [0042] user defines and configures one or more workflows related to a business process used regularly by a selected group of personnel utilize gathered information or functions from one or more business systems, application or databases, note in para. [0041] and para. [0042], the workflow designer also allows a user to modify or reconfigure an existing workflow which stored in a database based on required data items and associated processed that are supported by functions or data associated with local applications or databases, note in para. [0051], the system catalogues workflow associated data elements and stores workflow in a database linked to a web portal so as to make the data elements available dynamically to workflow on an as needed basis, for example in para. [0056], para. [0077] and para. [0132], the user updates an existed workflow that is related to sales processes that are used for driving sales, the platform extracts resource information including sales target’s email traffic, phone records, trends into an analytic engine to determine sales strategies that work best for certain products or certain types of customers, the system integrates all these information in sales activity monitoring);
and transmitting the reconfigured workflow to the bigdata analysis apparatus (See para. [0119] and para. [0187], user transmits or submits the changed workflow to the analytic engines which includes the need to incorporate new data sources automatically to extract data that may be processed and pulled into one or more workflows that benefit from information from these data sources through the workflow designer API ).
Smith does not explicitly disclose reconfiguring a workflow selected from a plurality of workflows corresponding to the bigdata analysis method based on analysis resource information.
Aggour discloses reconfiguring a workflow selected from a plurality of workflows corresponding to the bigdata analysis method based on analysis resource information (See para. [0012], para.[0022], reconfiguring a workflow selected from a plurality of workflow input parameter set and output [e.g. historical workflow run] based on data analysis including statistics [e.g. accuracy, faster and less computation resources] to optimize the workflow).

As to claims 2 and 12, Smith in view of Aggour discloses retrieving the plurality of workflows corresponding to the bigdata analysis method based on the analysis resource information (See Aggour, para. [0012], para. [0022], retrieving historical workflow runs based on data analysis including statistics [e.g. accuracy, faster and less computation resources] to optimize the workflow).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the workflow of the Smith’s system to be retrieved from a plurality of workflows based on analysis resource information, taught by Aggour. Skilled artisan would have been motivated to optimize workflows that learn what parameter combinations are mostly likely produce satisfactory outputs, while also recognizing and noting what parameter changes have a positive, negative or limited impact on the outcome, to optimize workflows to produce the desired results (See Aggour, para. [0004]). In addition, both of the references (Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimizing workflows 
As to claims 3 and 13, Smith discloses retrieving the plurality of workflows from a plurality of analysis process graph models (See para. [0303], deriving workflow insights based on information including facts about sales processes and possible sales related actions are modelled as nodes in a directed acrylic graph and the edges represent the condition fact-act and fact-action dependences). 
Smith does not explicitly disclose retrieving the plurality of workflows satisfying the analysis resource information. 
Aggour discloses retrieving the plurality of workflows corresponding to the bigdata analysis method based on the analysis resource information (See Aggour, para. [0012], para. [0022], retrieving historical workflow runs based on data analysis including statistics [e.g. accuracy, faster and less computation resources] to optimize the workflow).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the workflow of the Smith’s system to be retrieved from a plurality of workflows based on analysis resource information, taught by Aggour. Skilled artisan would have been motivated to optimize workflows that learn what parameter combinations are mostly likely produce satisfactory outputs, while also recognizing and noting what parameter changes have a positive, negative or limited impact on the outcome, to optimize workflows to produce the desired results (See Aggour, para. [0004]). In addition, both of the references (Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimizing workflows 
As to claims 4 and 14, Smith discloses transforming, into available analysis functions of the bigdata analysis apparatus, analysis functions included in the selected workflow by mapping the analysis functions and a list of the available analysis functions of the bigdata analysis apparatus (See para. [0018] and para. [0042], providing a list of available functions from one or more business systems, applications, or databases to a workflow designer API for a user to configure workflows since the system leverages functions and features and associated databases, linked to the business system including local applications but also external data sources automatically to allow dynamic configuration and reconfiguration of workflow functionality, in support of a range of activities [e.g. sales activities], that integrate best available functionality and data at the relevant time).
As to claims 5 and 15, Smith discloses wherein the reconfiguring comprises: reconfiguring the selected workflow to be supported by the bigdata analysis apparatus using the mapped available analysis functions (See para. [0018] and para. [0042], providing a list of available functions from one or more business systems, applications, or databases to a workflow designer API for a user to configure workflows since the system leverages functions and features and associated databases, linked to the business system including local applications but also external data sources automatically to allow dynamic configuration and reconfiguration of workflow functionality, in support of a range of activities [e.g. sales activities], that integrate best available functionality and data at the relevant time). 
As to claims 7 and 17, Smith discloses a list of available analysis functions of the bigdata analysis apparatus, and information associated with data to be used for a bigdata analysis (See para. [0018] and para. [0042], providing a list of available functions from one or more business systems, applications, or databases to a workflow designer API for a user to configure workflows since the system leverages functions and features and associated databases, linked to the business system including local applications but also external data sources automatically to allow dynamic configuration and reconfiguration of workflow functionality, in support of a range of activities [e.g. sales activities], that integrate best available functionality and data at the relevant time). 
Smith does not explicitly the analysis resource information includes system configuration information of the bigdata analysis apparatus.
Aggour discloses the analysis resource information includes system configuration information of the bigdata analysis apparatus (See para. [0024] and para. [0025], each input parameter configuration is scored based on the accuracy analysis of the output).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the workflow of the Smith’s system to be selected from a plurality of workflows based on analysis resource information includes configuration information, taught by Aggour. Skilled artisan would have been motivated to optimize workflows that learn what parameter combinations are mostly likely produce satisfactory outputs, while also recognizing and noting what parameter changes have a positive, negative or limited impact on the outcome, to optimize workflows to produce the desired results (See Aggour, para. [0004]). In addition, all of the references ( Buth, Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimizing workflows a large enterprise business application. This close relation between both of the references highly suggests an expectation of success.
As to claims 8 and 18, Smith discloses wherein the plurality of workflows is operable in the bigdata analysis apparatus (See para. [0115] and para.[0191], the workflow is operable in a big analytics engine). 
Referring to claim 11, Smith discloses a bigdata analysis supporting apparatus (See para. [0077], para. [0081] and para.[0191], a system provides big data analysis includes a series of routines or tools including decision tree analytics, natural language parsing, text mining, algebraic topology and/or Bayesian networking), comprising: 
a communication module configured to receive, from a bigdata analysis apparatus (See para. [0050], a web portal acts as a server application that implements an automated data flow manager that communicates with various applications which request workflow executions), a request to provide a bigdata analysis method (See para. [0004], para. [0013], para.[0018], para. [0035] and para [0093], receiving user interactions or initiations applying one or more workflow data analysis that incorporate one or more intelligent features from the various applications, for example user initiates one or more workflows to analyze aggregated information to enable activity tracking, sales pipeline analysis, reporting on sales pipeline and so on); and 
a processor configured to execute instructions to generate a workflow for the bigdata analysis method, wherein, when the instructions are executed (See para. [0050] , a web portal acts as a server application that implements an automated data flow manager that communicates with various applications which enable relevant workflow executions, the processor is configured to: 
reconfigure, to be supported by the bigdata analysis apparatus, a workflow selected from a plurality of workflows corresponding to the bigdata analysis method […] (See para. [0018], [0041] and para. [0042] user defines and configures one or more workflows related to a business process used regularly by a selected group of personnel utilize gathered information or functions from one or more business systems, application or databases, note in para. [0041] and para. [0042], the workflow designer also allows a user to modify or reconfigure an existing workflow which stored in a database based on required data items and associated processed that are supported by functions or data associated with local applications or databases, note in para. [0051], the system catalogues workflow associated data elements and stores workflow in a database linked to a web portal so as to make the data elements available dynamically to workflow on an as needed basis, for example in para. [0056], para. [0077] and para. [0132], the user updates an existed workflow that is related to sales processes that are used for driving sales, the platform extracts resource information including sales target’s email traffic, phone records, trends into an analytic engine to determine sales strategies that work best for certain products or certain types of customers, the system integrates all these information in sales activity monitoring); and transmit the reconfigured workflow to the bigdata analysis apparatus (See para. [0119] and para. [0187], user transmits or submits the changed workflow to the analytic engines which includes the need to incorporate new data sources automatically to extract data that may be processed and pulled into one or more workflows that benefit from information from these data sources through the workflow designer API ).
Smith does not explicitly disclose reconfiguring a workflow selected from a plurality of workflows corresponding to the bigdata analysis method based on analysis resource information.
Aggour discloses reconfiguring a workflow selected from a plurality of workflows corresponding to the bigdata analysis method based on analysis resource information (See para. [0012], para.[0022], reconfiguring a workflow selected from a plurality of workflow input parameter set and output [e.g. historical workflow run] based on data analysis including statistics [e.g. accuracy, faster and less computation resources] to optimize the workflow).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the workflow of the Smith’s system to be selected from a plurality of workflows based on analysis resource information, taught by Aggour. Skilled artisan would have been motivated to optimize workflows that learn what parameter combinations are mostly likely produce satisfactory outputs, while also recognizing and noting what parameter changes have a positive, negative or limited impact on the outcome, to optimize workflows to produce the desired results (See Aggour, para. [0004]). In addition, both of the references (Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimizing workflows using big data infrastructure. This close relation between both of the references highly suggests an expectation of success.
5.	Claims  6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0236663 A1) in view of Aggour (US 2015/0356485 A1) and further in view of Buth et al. (US 2014/0047028 A1), hereinafter Buth.
As to claims 6 and 16, Smith discloses mapping the analysis functions included in the selected workflow respectively to the available analysis functions of the bigdata analysis apparatus (See para. [0018] and para. [0042], mapping available functions at relevant time dynamically from one or more business systems, applications, or databases to a workflow designer API for a user to configure workflows, the system maps functions and features which linked to the business system including local applications but also external data sources automatically to support a range of activities [e.g. sales activities for selected sales workflow]). 
Smith in view of Aggour does not explicitly disclose mapping a combination of the analysis functions to a single available analysis function of the bigdata analysis apparatus.
Buth discloses mapping a combination of the analysis functions included in the selected workflow to a single available analysis function of the bigdata analysis apparatus; and mapping a single analysis function included in the selected workflow to a combination of the available analysis functions of the bigdata analysis apparatus (See para. [0020] and para. [0069], para. [0074], Figures 7c, 8, the server performs data mapping and translation factions including identifying the destination ID and workflow ID, determining which functions mapped to corresponding system ID and workflow ID of different application and combining the different functions of multiple workflows in multiple applications of different types to aggregate varying capabilities available from the different types of applications).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Smith’s system map a combination of the analysis functions to a single available analysis function, taught by Buth. Skilled artisan would have been motivated to integrate business core functions being performed by different applications into a large enterprise business application to improve in ease of use and flexibility (See Buth, para. [0003]). In addition, all of the references (Buth, Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimizing workflows in a large enterprise business application. This close relation between all of the references highly suggests an expectation of success.
6.	Claims 9, 10, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0236663 A1) in view of Aggour (US 2015/0356485 A1) and further in view of Stetson et al. (US 2017/0221240 A1), hereinafter Stetson.
As to claims 9 and 19, Smith discloses the plurality of analysis process graph models is generated  […] by applying analysis function to workflows extracted from sets of provenance information of bigdata analysis apparatuses (See para. [0303], the analytic engine uses acyclic graphic model to analyze sales data and derive insights).  
Smith in view of Aggour does not explicitly discloses the plurality of analysis process graph models is generated by applying a frequency of an analysis function.
Stetson discloses the plurality of analysis process graph models is generated by applying a frequency of an analysis function (See para. [0139], the graph models are created using corresponding statistical summaries, frequency analysis, correlation analysis, and predictive analytics).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the analysis of the Smith’s system to include a frequency of an analysis function, taught by Stetson. Skilled artisan would have been motivated to apply more different types of functions for data analysis to get the optimal results (See Stetson, para. [0139]). In addition, all of the references ( Stetson, Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as manipulating system processes or workflows. This close relation between all of the references highly suggests an expectation of success.
As to claims 10 and 20, Smith discloses a frequency of sequential occurrence of the analysis function (See para. [0193], the system performs sales data analysis includes frequency and duration). 
Smith in view of Aggour does not explicitly disclose the frequency of the analysis function includes a frequency of use of the analysis function and a neighboring analysis function of the analysis function. 
Stetson discloses the frequency of the analysis function includes a frequency of use of the analysis function (See para. [0139], the graph models are created using corresponding statistical summaries, frequency analysis, correlation analysis, and predictive analytics and a neighboring analysis function of the analysis function (See para. [0160], the neighbor nodes analysis is incorporated into recursive computation along with the other analysis to aggregate information from node children, parents and/or neighbor nodes along paths on the graph). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the analysis of the Smith’s system to include a frequency of an analysis function, taught by Stetson. Skilled artisan would have been motivated to apply more different types of functions for data analysis to get the optimal results (See Stetson, para. [0139]). In addition, all of the references ( Stetson, Smith and Aggour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as manipulating system processes or workflows. This close relation between all of the references highly suggests an expectation of success

						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2017/0091673 A1) discloses a system and method for exporting a training model for performing a prediction including sending for presentation, to a user, a directed acyclic graph representing a model trained using a transformed source dataset and one or more transformations used to obtain the transformed source dataset; determining the model as an endpoint based on a user selection; determining a transformation as a start point; determining whether one or more intervening transformations exist on a path going from the start point and leading to the endpoint in the directed acyclic graph; and exporting the model and relevant transformations, the relevant transformations including the transformation at the start point and any intervening transformations on the path going from the start point and leading to the model at endpoint in the directed acyclic graph to a production environment. 
Ratkovic et al. (2019/0182119 A1) discloses a system performs network analysis in response to receiving a declarative specification of a collector element and a declarative specification of a processing element. The declarative specification of the collector element specifies a dynamically updating query associated with networking components of a computer network. The processing element dynamically processes dynamically updated results of the dynamically updating query. At least the collector element and the processing element are executed. An indication of a detected anomaly is provided based at least in part on a result of the execution of the collector element and the processing element.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153